Citation Nr: 0300440	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1969 
to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  

In November 1999, the veteran and his spouse appeared before 
the undersigned Member of the Board and gave testimony in 
support of his claim.  In December 2000, the Board denied 
the veteran's claim for a compensable evaluation for his 
bilateral hearing loss.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court").  In June 2001, the Court issued an Order granting 
the joint motion of the parties to vacate and remand the 
issue of entitlement to a compensable evaluation for 
bilateral defective hearing.  Thus, this claim is again 
before the Board.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  VA audiometry examinations conducted in May 2000 and May 
2001, result in pure tone decibel loss measurements and 
speech discrimination scores warranting numeric designations 
of Level IV for the right ear and Level V for the left ear.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6101 
(2002); 38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 
(effective prior to and on June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  

Specifically, the Board notes that as to the duty to assist, 
VA has examined the veteran regarding his bilateral hearing 
loss on several occasions during the course of this appeal.  
He was most recently examined in May 2001.  In addition, all 
of the veteran's pertinent VA and private treatment records 
have been associated with the file.  The veteran has not 
identified any evidence which has a bearing on this case 
that has not been obtained with respect to the issue on 
appeal.  

As to the duty to notify, in August 2002, VA sent a letter 
to the veteran informing him of the new law, and VA's duty 
under the law.  The veteran was notified of what he could do 
to help as well as where and when he could send any 
information or evidence.   No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his representative have been accorded the 
opportunity to present evidence and argument, and the 
representative has asked for a decision without further 
delay.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order to 
comply with VA's duty to assist.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4), and are based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board 
has a duty to acknowledge and consider all regulations that 
are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Although the entire recorded history must 
be considered, 38 C.F.R. § 4.2 (2002), the regulations do 
not give past medical reports precedence over current 
findings, and it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The present appeal arises from the denial of a 
claim for increase as defined in 38 C.F.R. § 3.160(f) 
(2002), as distinguished from the assignment of an initial 
rating following the original grant of service connection; 
consequently, the rule from Francisco is applicable. See 
also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85, Code 6100 (2002).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the rating schedule, ratings for defective 
hearing are established according to the degree of hearing 
impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination 
ability. 38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 
(2002).  The VA rating schedule sets forth 11 levels of 
auditory acuity, shown in chart form, designated as level I 
for essentially normal hearing through level XI for profound 
deafness.

Effective June 10, 1999, while the veteran's claim for an 
increased rating was pending, the VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability.  See 64 Fed. Reg. 
25,202 through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87].

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree speech 
discrimination ability. 38 C.F.R. § 4.85 and § 4.87, Codes 
6100 through 6111 (as in effect before June 10, 1999).  The 
rating schedule set forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.

Where a governing law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, Dudnick v. Brown, 10 Vet. App. 79 (1997). 
See also VAOPGCPREC 3-2000 (2000).

The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the evaluation for each level of 
hearing impairment have not been substantively changed.  The 
veteran has had an ample opportunity to provide evidence and 
argument regarding the application of these criteria.  The 
provisions added to 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment do not operate to 
the veteran's advantage; in fact, the outcome of the appeal 
is the same regardless of whether or not these provisions 
are applied.  Likewise, the audiology testing undertaken by 
the VA to date has produced data that are usable under 
either the former or the current version of the criteria.  

The question presented on appeal as to the severity of the 
veteran's service-connected hearing loss is medical in 
nature.  The record on appeal contains a number of audiology 
reports which have been obtained by the RO or submitted by 
the veteran.

Service connection was granted for bilateral defective 
hearing in 1971.  A noncompensable evaluation was assigned 
and has remained in effect from that time until the present.  
In May 1999, the veteran requested an increased evaluation, 
and this appeal ensued after the RO confirmed and continued 
the noncompensable rating.  

In May 1999, the veteran sought VA treatment for his hearing 
loss. He was informed that he was eligible for hearing aids 
if desired, but he indicated that he wanted to wait to see 
if they were needed.  

The veteran was examined by VA in May 1999.  On audiological 
evaluation in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
80
95
LEFT
35
30
35
85
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone decibel loss was 63, bilaterally.  
(The average is computed from the results of 1000, 2000, 
3000, and 4000 Hz; the results at 500 Hz are only used to 
determine whether hearing loss disability, under VA 
standards, is present).

The veteran underwent a VA audiological examination in 
connection with his claim for an increased rating in June 
1999.  The results of that test showed that his pure 

tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
80
95
LEFT
35
30
35
85
100

The average pure tone decibel loss was 62 bilaterally.  
Speech audiometry revealed speech ability of 80 percent in 
the right ear and of 92 percent in the left ear.

The veteran and his wife provided testimony before the 
undersigned Member of the Board sitting at the RO in 
November 1999.  The veteran stated that he did not believe 
that the VA audiometric test was accurate, and that the VA 
examiner had a poor attitude. The veteran continued that he 
made full efforts on the test. He stated that he was a self-
employed contractor. The veteran's wife related that a 
private audiologist likewise had accused the veteran of 
making poor efforts. She related treatment from an 
audiologist named Greg Moore. The veteran submitted a 
photocopy of a March 1995 audiological report from E.N.T. 
Specialists of Ottumwa, Iowa at the time of the hearing.

VA outpatient and examination records dated in 2000 and 2001 
show that in May 2000, it was stated that the veteran would 
consider a hearing aid trial.  In May 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
70
90
LEFT
20
25
30
85
90







Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 72 percent in the left ear.  
The average pure tone decibel loss was 51 in the right ear 
and 55 in the left ear.  

In May 2001, the veteran reported increased difficulty 
understanding speech on the job and socially.  The short 
term goal was to order hearing aids.  On the authorized 
audiological evaluation in May 2001, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
75
90
LEFT
20
25
35
85
90







Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.  
The average pure tone decibel loss was 52 in the right ear 
and 58 in the left ear.  

In June 2001, the veteran was seen for VA outpatient 
treatment, and he was reported to have normal hearing 
through 2 kHz, and a sharp drop at 3 kHz.  The veteran was 
instructed on the use of hearing aids and was to try aids in 
a variety of settings for 30 days.  

In August 2002, the veteran submitted additional evidence in 
support of his claim which included lay statements from his 
wife and two co-workers.  These statements were duplicates 
of those of record.  One of the co-worker statements and the 
statement of the veteran's wife were dated in April 1995; 
the other statement from a co-worker was undated.  In 
addition, he forwarded copies of VA outpatient treatment 
records dated in 1999, 2000, and 2001, was well as VA 
examination reports dated in 1995, 1999, 2000, and 2001.  He 
also submitted private records dated in the 1980's and a 
private examination report dated in March 1995.  

The veteran's wife stated in the lay statement noted above 
that the veteran's hearing was fairly good if he could see a 
person's lips and there was no background noise.  She opined 
that the hearing tests in closed booths did not accurately 
assess the veteran's true hearing.  His co-workers stated 
that the veteran had a hard time hearing when spoken to and 
that he had trouble interpreting orders.  

Applying the former criteria to the May 1999 examination, 
where the average pure tone decibel loss was 63 in both 
ears, the result is a numeric score of II in the right ear 
and III in the left ear.  This translates into a 
noncompensable evaluation under Diagnostic Code 6100. 

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the June 1999 examination 
results yields a numerical designation of IV for the right 
ear (between 58 and 65 average puretone decibel hearing 
loss, with between 76 and 82 percent speech discrimination), 
and II for the left ear (between 58 and 65 average puretone 
decibel hearing loss, with at least 92 percent speech 
discrimination).  Entering the category designations for 
each ear, Table VII contemplates a noncompensable or 0 
percent evaluation.

The more recent VA examinations, however, dated in May 2000 
and May 2001, reflect findings that support a 10 percent 
rating under both criteria.  Thus, under these 
circumstances, the Board finds that the preponderance of the 
evidence supports a finding that an increased evaluation to 
10 percent is warranted.  The recent objective medical 
evidence establishes that the veteran's hearing loss has 
increased to a level in excess of the current 0 percent 
rating under 38 C.F.R. § 4.85.  The veteran has Level IV 
hearing in the right ear and Level V hearing in the left 
ear, documented on both the May 2000 and May 2001 VA 
examinations.  Under the law, this translates into a 10 
percent evaluation.  38 C.F.R. Par4, Code 6101 (2002).  

A rating beyond 10 percent is not shown to be warranted 
based on the objective audiometric findings.  In addition, 
the Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  In 
this regard, the Board finds that there has been no 
assertion or showing by the veteran that bilateral hearing 
loss has resulted in marked interference with his employment 
or necessitated frequent periods of hospitalization.  
Indeed, the veteran has never been hospitalized for this 
disability, and the record reflects that he is a contractor.  
He testified at a hearing before the undersigned that he was 
self-employed as a contractor.  While he may experience some 
difficulty with his hearing in the workplace, the schedular 
criteria adequately accommodate the veteran for any 
industrial impairment found.  In the absence any exceptional 
factors, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased evaluation to 10 percent is granted for 
bilateral defective hearing, subject to controlling 
regulations governing the payment of monetary benefits.   



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

